Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach wherein the inverter is provided with m sets of a series circuit where a high potential side switching device connected to a positive electrode side of the DC power source and a low potential side switching device connected to a negative electrode side of the DC power source are connected in series and where a connection node of series connection is connected to the winding of corresponding phase, corresponding to respective phase of the m-phase, 
wherein the control circuit is provided with one processor configured to implement: 
a current command calculator that calculates current commands which flow into the windings, a voltage command calculator that calculates voltage commands applied to the windings based on the current commands, a switching signal generator that generates switching signals which turn on and off the switching devices based on the voltage commands, a device shutoff circuit that forcibly switches each of the switching devices to a shutoff state, and a shutoff failure determination calculator that determines failure of the device shutoff circuit, 
wherein the shutoff failure determination calculator determines one phase in the m- phase as a diagnosis object phase, performs a high potential side forcible shutoff or a low potential side forcible shutoff, and determines failure of the device shutoff circuit based on a detection value of current or voltage when performing the high potential side forcible shutoff or the low potential side forcible shutoff, 
wherein the high potential side forcible shutoff is a shutoff that forcibly shuts off the high potential side switching device of the diagnosis object phase by commanding the device shutoff circuit, in a drive state where a current which flows through the winding of the diagnosis object phase becomes positive which is a direction flowing into the winding from the inverter when the switching device is not forcibly shut off, and 
wherein the low potential side forcible shutoff is a shutoff that forcibly shuts off the low potential side switching device of the diagnosis object phase by commanding the device shutoff circuit, in a drive state where a current which flows through the winding of the diagnosis object phase becomes negative which is a direction flowing into the inverter from the winding when the switching device is not forcibly shut off.
Claims 1-15 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846